DETAILED ACTION
This office action is in response to applicant's communication filed on 12/22/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 8-9, 11 and 18-19 are amended.
Claims 1-20 are now pending in this application.
The previously raised objections to the Specification are withdrawn in view of Applicant's amendments to the specification.
The previously raised objections to claims 8-9 and 18-19 are withdrawn in view of Applicant's amendments to the claims.

	Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. With respect to arguments on page 12:
	Holmes teaches mapping/transforming (parsing and converting) one or more inputs, one by one, to an output in para [0041]: “...For each of the imported inputs 84, the data transformation services 20 generates (at block 126) a hierarchical representation 74 of the data in the imported inputs...will become the output schema 102....” and para [0044]: “...For each data transformation 86 for the job 90, the data transformation process 24 performs (at block 154) the data transformation operation and data mapping to produce a transformed hierarchical representation of data described by the output schema 102....data transformation process 24 uses (at block 156) the merge mapping 100 to map the data from the nodes resulting from the previous composing data transformations and other transformations to nodes in the merge view.... output may comprise a structured document having markup language tags structuring the data, such as an XML file”. It is understood in the art that “For each” language refers to processing corresponding data/inputs/files one by one, in a loop.
	Holmes also teaches parser functionality to parse and transform inputs in one data format to another in paras [0054-57] and FIGS. 17-20. 
	AbinitioDML teaches DML comprising a programming language to modify data in page 2: “DML expressions to add fields, combine fields, or transform the data in the records. It manipulates one record at a time and does work like validation and cleansing e.g. deleting bad values,...”. Further, it is well known in the art that DML is 
	As such, the rejection of the claim is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The meaning and scope of the limitation “the second programming language comprises a data integration software” is unclear and renders the scope of the claim indefinite. It is not clear how a programming language can comprise a software/tool. Appropriate correction is required.
	Further, in view of the 112(b) claim rejection for “the second programming language comprises a data integration software” in claims 1 and 11, a prior art rejection is not given for this limitation at this time.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2014/0059064 A1) in view of AbinitioDML (“Abinitio Tutor – Abinitio Data Types”, Oct 2013) and BitwiseETL (“Bitwise - ETL Converter”, Oct 2017), as evidenced by MicrosoftDocs, "Queries - SQL Server", 16 Mar 2017. 

Regarding claim 1, 
		Holmes teaches A system that implements extract, transform and load migration from a source data structure in a first language to a target data structure in a second language, the system comprising: (para [0003]: “…system, and method for using views of subsets of nodes of a schema to generate data transformation jobs to transform input files in first data formats to output files in second data formats”)
	a memory component that stores data relating to the source data structure and the target data structure; and (FIG. 25, para [0032]: “The repository 8 and file system 11 may be implemented in storage media in one or more storage devices…”)
	a computer server coupled to the memory, the computer server comprising a programmed computer processor configured to perform the steps of: (FIG. 25, para [0081]: “computer system/server 402”)
	storing source data structure files in a first programming language in a…; (para [0038]: “…input file 75 comprising a flat text file having text delimited fields of data or a database table having fields” read on ‘source data structure’ in a first language, it is implicit that this file is stored within the local memory; Also see FIG. 9, para [0056], para [0057]: “...data transformation process 24 imports (at block 282) the input 222...”. After a file is imported, it is obvious that the file would be stored within local memory)
	executing a conversion job from a ...source data structure to an extensible markup language target data structure by iterating the files one by one in a loop, and...(FIGS. 4-7; paras [0039-41]: “...data transformation service 20 receives (at block 124) via the client GUI 2 a definition of an import step to import one or many inputs 84 (FIG. 4) in a first data format having data in data fields, such as a text delimited file. For each of the imported inputs 84, the data transformation services 20 generates (at block 126) a hierarchical representation 74 of the data in the imported inputs... hierarchical representation 74...will become the output schema”; para [0044]: “...For each data transformation 86 for the job 90, the data transformation process 24 performs (at block 154) the data transformation operation and data mapping to produce a transformed hierarchical representation of data described by the output schema... output may comprise a structured document having markup language tags structuring the data, such as an XML file” teaches executing transformation/conversion of inputs/files one by one to an output structure such as eXtensible Markup Language. It is understood in the art that the “For each” language refers to processing corresponding data/inputs/files one by one, in a loop)

	…converting files from the ...source data structure to the extensible markup language target data structure in a second programming language through a parser executing a file conversion code,... (FIGS. 4-7, paras [0041-42]: “data transformation service 20 receives (at block 124) via the client GUI 2 a definition of an import step to import one or many inputs 84 (FIG. 4) in a first data format… defined transformation 96 operates on the nodes defined in the input schema 94 to produce a transformed hierarchical representation of the transformed input defined by the output schema 102...” and para [0044]: “...performs (at block 154) the data transformation operation and data mapping to produce a transformed hierarchical representation of data described by the output schema 102....data transformation process 24 uses (at block 156) the merge mapping 100 to map the data from the nodes resulting from the previous composing data transformations and other transformations to nodes in the merge view.... output may comprise a structured document having markup language tags structuring the data, such as an XML file” teaches input data being mapped and transformed (parsed and converted) into an output structure/second programming language, such as XML; Further, paras [0054-57] and FIGS. 17-20 teach a parser functionality that parses and converts inputs in one data format to another. In view of the 112(b) claim rejection for “the second programming language comprises a data integration software”, a prior art rejection is not given for this limitation at this time)
	storing converted files in the same…; and (FIG. 7: “step 158”; FIG. 8: “SaveXMLData 176”; para [0044]: “Outputs 88 having the nodes, hierarchical arrangement, and data of nodes as defined by the output schema 102 are generated (at block 156) as defined in the output schema 102 and the output is produced (at block 158). In one embodiment, the inputs 84 for the data transformations may comprise text delimited flat files and the output may comprise a structured document having markup language tags structuring the data, such as an XML file”; Also see paras [0019, 45])
	importing a target data structure schema (para [0028]: “…import XSD files 12 from file system 11 and save the XML schema 14 defined by the XSD files 12 to the repository 8”; FIG. 5: “Output Schema 102”; para [0040]: “…an output schema 102, comprising the input schema 94 enhanced by the hierarchical schema nodes describing the composing results by the composer data transformation 86”; para [0042]: “The mapping 100 maps the nodes in the input schema 94 to the subset of nodes in the selected view 98 or the output schema 102, which is created based on the input schema 94, enhanced by the transformation”).
	
	While Holmes teaches that various files and data corresponding to the data transformation job (‘conversion job’) are stored in a file system (FIG. 1, para [0028]), it does not explicitly teach ...designated folder ...data manipulation language... wherein the data manipulation language comprises a computer programming language for adding, inserting, deleting and modifying data in a database; 

	However, AbinitioDML teaches storing files in a ...designated folder (in page 1: “A DML can be stored under a file name… It reads the data records from a serial file or multifile in the file system… ” teaches that DML files are stored within a file AbinitioFolders, “Abinitio Tutor - Multi files & Parallelism”, Oct 2013), cited on PTO-892 Notice of Reference Cited: page 1: “Multi files reside in multi directories… A Multi directory example: mfile:/users/training/test-mfs/”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of AbinitioDML and enable Holmes to store source files in a designated folder as doing so would allow the file to be referred multiple times (In AbinitioDML, page 1)

	AbinitioDML teaches ...data manipulation language...(in page 1: “Data Manipulation Language (DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name…Graph uses DML to define record formats, expressions, transform function and key specifiers. DML refers to record format, which describe how data should be interpreted. An accurate description of record structure is a prerequisite to being able to access particular fields... Example:...”)
	...wherein the data manipulation language comprises a computer programming language for adding, inserting, deleting and modifying data in a database; (page 2: “...using DML expressions to add fields, combine fields, or transform the data in the records. It manipulates one record at a time and does work like validation and cleansing e.g. deleting bad values, setting default values, standardizing field formats or rejecting records with invalid date etc.” teaches DML/programming language for adding/inserting/deleting/modifying data; Further, it MicrosoftDocs, "Queries - SQL Server", 16 Mar 2017, cited on PTO-892 Notice of Reference Cited)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of AbinitioDML and enable Holmes to support source data structure expressed in DML as doing so would enable support for AbInitio and a rich set of data types (In AbinitioDML, page 1).

	While Holmes teaches converting files from source to target data structures (paras [0041-46]), it does not explicitly teach automatically converting files… 	However, BitwiseETL teaches automatically converting files (page 1: “Automate ETL migration from one system to another… ETL Conversion Automation Engine”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of BitwiseETL and enable Holmes to support automatic file convertion as doing so would enable touch-free conversion and increase in developer productivity (In BitwiseETL, page 1).

Regarding claim 2, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes teaches first data format (‘first programming language’) comprising text delimited flat files among others (FIG. 9), but doesn’t explicitly teach The system of claim 1, wherein the first programming language comprises DML
	AbinitioDML teaches wherein the first programming language comprises DML (in page 1: “… (DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of AbinitioDML and enable Holmes to support DML files as doing so would enable support for AbInitio and a rich set of data types (In AbinitioDML, page 1).

Regarding claim 3, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes further teaches The system of claim 1, wherein the second programming language comprises XML (para [0039]: “…the output 88 may comprise a structured document in a document markup language, such as an XML document”).

Regarding claim 4, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes and AbinitioDML teach The system of claim 1, wherein the first programming language comprises DML and the second programming language comprises XML (in Holmes:  FIG. 17, para [0039]: “…one or more inputs 84 in a first data format, such as text delimited flat files, database tables; hierarchical representations of the inputs 85, such as instances of the hierarchical representation 74 (FIG. 3)” teaches first language comprises flat files, “…the output 88 may comprise a structured document in a document markup language, such as an XML document” teaches second language comprises XML; Further, AbinitioDML teaches in page 1: “… (DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name…”).

Regarding claim 5, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes further teaches The system of claim 1, wherein the conversion job further comprises iterating a list of files one by one in a loop operation (para [0041]: “…The data transformation service 20 receives (at block 124) via the client GUI 2 a definition of an import step to import one or many inputs 84 (FIG. 4) in a first data format having data in data fields, such as a text delimited file. For each of the imported inputs 84, the data transformation services 20 generates (at block 126) a hierarchical representation 74 of the data in the imported inputs comprised of a plurality of nodes of different types” teaches the data transformation service (‘conversion job’) iterates through list of files).

Regarding claim 6, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes and AbinitioDML teach The system of claim 1, wherein the conversion job comprises a DML to XML job (in Holmes:  para [0039]: “A composer data transformation job includes …one or more inputs 84 in a first data format, such as text delimited flat files, database tables; hierarchical representations of the inputs 85, such as instances of the hierarchical representation 74 (FIG. 3); … and an output 88 to which the results of the data transformations 86 are outputted. In one embodiment, the output 88 is in a different data format than that of the inputs, and the output 88 may comprise a structured document in a document markup language, such as an XML document”; in AbinitioDML, page 1: “…(DML) is used in AbInitio to define the complete record structure… This can be defined either in grid mode or in text mode. A DML can be stored under a file name”).

Regarding claim 7, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes further teaches The system of claim 1, wherein the source data structure comprises a number of attributes and attribute characters (para FIG. 9 illustrates an embodiment of an input file” shows input data comprising attributes and attribute characters; para [0038]: “The hierarchical representation 74 includes a hierarchical arrangement of group and content nodes 76 that represents the data fields in the input file 75 and a mapping 77 of the data fields in the input file 75 to nodes in the hierarchical arrangement 76…”).

Regarding claim 8, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	BitwiseETL further teaches The system of claim 1, wherein the source data structure utilizes an extract transform and load tool offered by AB INITIO® (in page 2: “Readily Available ETL to ETL Adaptors… Ab Initio” teaches extract transform and load tool offered by Abinitio)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of BitwiseETL and enable Holmes to utilize ETL/Extract transform and load tool in Abinitio as doing so would enable automated ETL conversion from Abinitio (In BitwiseETL, page 1).

Regarding claim 9, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	BitwiseETL further teaches The system of claim 1, wherein the target data structure utilizes data integration software offered by TALEND® (in page 2: “Readily Available ETL to ETL Adaptors… Talend”, “...touch free migration using ETL converter” teaches data integration software offered by Talend; It is implicit ETL/Extract transform and load tools support data integration)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holmes to incorporate the teachings of BitwiseETL and enable Holmes to utilize the data integration functionality offered by Talend as doing so would enable automated ETL conversion to Talend (In BitwiseETL, page 1). 

Regarding claim 10, 
	Holmes as modified by AbinitioDML and BitwiseETL teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Holmes further teaches The system of claim 1, wherein automatically converting files from a source data structure to a target data structure in a second programming language is performed by a parser (para [0054]: “FIG. 17 illustrates a transformation job 22 comprising a parsing job 220…” teaches data transformation (‘conversion’) performed by a parser; Also see paras [0058-61]).

Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.



Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Claim 16 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Claim 17 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Claim 18 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/A.K./Examiner, Art Unit 2165                   

/MATTHEW ELL/Primary Examiner, Art Unit 2145